         Case 2:18-cr-00422-SMB Document 890 Filed 02/14/20 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4   Bruce Feder - State Bar No. 004832
     Attorney for Defendant, Scott Spear
 5
                                       UNITED STATES DISTRICT COURT
 6
                                             DISTRICT OF ARIZONA
 7
 8       United States of America,                      )       NO. CR18-00422 PHX SMB-003
                                                        )
 9                        Plaintiff,                    )
                                                        )       DEFENDANT SCOTT SPEAR’S
10                        vs.                           )       JOINDER IN [881] JOHN BRUNST’S
                                                        )       RESPONSE TO FEBRUARY 11, 2020
11       Scott Spear,                                   )       COURT ORDER RE GRAND JURY
                                                        )       DISCLOSURE [DOCKET 879]
12                        Defendant.                    )
                                                        )
13                                                      )
                                                        )
14                                                      )
                                                        )
15
16                The Defendant, Scott Spear, by and through his undersigned attorney, Bruce Feder of Feder

17 Law Office, P.A., hereby joins in [881] John Brunst’s Response to February 11, 2020 Court Order
18 re Grand Jury Disclosure [879]. Mr. Spear adopts the legal positions and bases set forth in the
19 Response as if fully set forth herein.
20                       RESPECTFULLY SUBMITTED this 14th day of February, 2020.

21                                                     FEDER LAW OFFICE, P.A.
22
23
                                                       /s/ Bruce Feder
24                                                     Attorney for Defendant, Scott Spear
     .    .   .
25
26   .    .   .

                                                            1
      Case 2:18-cr-00422-SMB Document 890 Filed 02/14/20 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 14th day of February, 2020, I electronically transmitted the
 3
     foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice
 4   of Electronic Filing to the following CM/ECF registrants:

 5
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 6   Andrew Stone: Andrew.Stone@usdoj.gov
 7   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     John Kucera: John.Kucera@usdoj.gov
 8   Reginald Jones: Reginald.Jones@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
 9   Attorneys for the United States
10
     Anne Michelle Chapman, anne@mscclaw.com
11   Erin E. McCampbell, emccampbell@lglaw.com
12   Anthony R. Bisconti, tbisconti@bienertkatzman.com
     Ariel A. Neuman, aan@birdmarella.com
13
     James C. Grant, jimgrant@dwt.com
14   Lee David Stein, lee@mscclaw.com
15   Paul J. Cambria, pcambria@lglaw.com
16
     Robert Corn-Revere, bobcornever@dwt.com
     Ronald Gary London, ronnielondon@dwt.com
17
     Janey Henze Cook, janey@henzecookmurphy.com
18   John Lewis Littrell, jlittrell@bmkattorneys.com
19   Seetha Ramachandran, Seetha.Ramachandran@srz.com
     Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
20
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
21   Gary S. Lincenberg, glincenberg@birdmarella.com
22   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Michael D. Kimerer, mdk@kimerer.com
23
     Rhonda Elaine Neff, rneff@kimerer.com
24   David S. Eisenberg, david@deisenbergplc.com
25   Joy Malby Bertrand, Joy.Bertrand@gmail.com
26   By: /s/   A. Jones
                                                    2
